Exhibit 10.31

 

EXECUTION VERSION

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

 

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT (this “Agreement”) is entered
into as of June 7, 2018 by and among each of the undersigned “Sellers” listed on
the signature pages hereto (each a “Subordinated Creditor” and collectively the
“Subordinated Creditors”) and COMVEST CAPITAL IV, L.P. (“Comvest”), as Agent for
the Senior Lenders described below (in such capacity, together with its
successors and assigns in such capacity from time to time, the “Senior Agent”).

R E C I T A L S

 

A.                 Pursuant to that certain Agent Substitution and Loan
Assignment Agreement, dated as of even date herewith, by and among WILMINGTON
TRUST, NATIONAL ASSOCIATION (“Existing Term Agent”), as retiring agent, Comvest,
as successor agent, the assignor lenders party thereto, the assignee lenders
party thereto and VINTAGE STOCK, INC., a Missouri corporation (the “Borrower”),
and VINTAGE STOCK AFFILIATED HOLDINGS LLC, a Nevada limited liability company
(the “Parent”), as borrowers, (i) Comvest assumed all of the rights, powers,
privileges and duties of Existing Term Agent under (1) that certain Term Loan
Agreement, dated as of November 2, 2016 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Senior Agreement”),
(2) that certain Subordination Agreement, dated as of November 2, 2016 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Subordination Agreement”), by and among each Subordinated Creditor
and Existing Term Agent, and (3) each other Senior Debt Document and (ii) the
assignee lenders party thereto purchased from the lenders under the Existing
Senior Agreement all of the Loans (as defined in the Existing Senior Agreement)
held by such lenders and assumed all right, title and interest of such lenders
under the Existing Senior Agreement.

 

B.                  Parent, Borrower, the Senior Agent and certain lenders from
time to time party thereto (“Senior Lenders”) have agreed to amend and restate
in its entirety the Existing Senior Agreement pursuant to that certain Amended
and Restated Credit Agreement, dated as of June 7, 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Senior Credit Agreement”), which provides for, among other things, the Senior
Lenders, subject to the terms and conditions set forth in the Senior Credit
Agreement, to make certain term loans to the Borrower, which loans are
guaranteed by Parent and the other Guarantors. All of the Loan Parties’
obligations to the Senior Agent and the Senior Lenders under the Senior Credit
Agreement and the other Senior Loan Documents are secured by Liens on and
security interests in certain assets of the Loan Parties.

 

B.                  The Parent has issued that certain Amended and Restated
Subordinated Promissory Note, dated as of even date herewith, in an aggregate
original principal amount of $10,000,000 to the Subordinated Creditors (the
“Subordinated Note”).

 

C.                 As an inducement to and as one of the conditions precedent to
the agreement of the Senior Agent and the Senior Lenders to permit the
indebtedness evidenced by the Subordinated Debt Documents to remain outstanding,
the Senior Agent and the Senior Lenders have required the execution and delivery
of this Agreement by each Subordinated Creditor, which amends and restates in
its entirety the Existing Subordination Agreement, in order to set forth the
relative rights and priorities of the Senior Agent, the Senior Lenders and the
Subordinated Creditors under the Senior Debt Documents and the Subordinated Debt
Documents, and each Subordinated Creditor and Senior Agent agree to so amend and
restate the Existing Subordination Agreement upon the terms and conditions set
forth herein.

 

 

 



 1 

 

 

NOW, THEREFORE, in order to induce the Senior Agent and the Senior Lenders to
consummate the transactions contemplated by the Senior Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions; Rules of Construction.

 

1.1               Definitions. All terms used herein but not defined herein
shall have the meaning ascribed to such terms in the Senior Credit Agreement.
The following terms shall have the following meanings in this Agreement:

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Borrower” has the meaning set forth in the recitals hereof.

 

“Collateral” means all assets and property (whether real, personal, or mixed)
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any of the Senior Debt Documents and all products and Proceeds of
any of the foregoing.

 

“Comvest” has the meaning set forth in the preamble hereof.

 

“Distribution” means, with respect to any indebtedness, obligation or security,
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness, obligation
or security, (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person or (c) the granting of any
lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person.

 

“Enforcement Action” means any action to enforce payment or performance by any
Loan Party of the Subordinated Debt or the Subordinated Debt Documents,
including any of the following: (a) to take from or for the account of any Loan
Party or any guarantor of the Subordinated Debt, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by any Loan Party or any such guarantor with respect to the Subordinated Debt,
(b) to sue for payment of, or to initiate or participate with others in any
suit, action or proceeding against or any such guarantor to (i) enforce payment
of or to collect the whole or any part of the Subordinated Debt or (ii) commence
judicial enforcement of any of the rights and remedies under the Subordinated
Debt Documents or applicable law with respect to the Subordinated Debt, (c) to
accelerate the Subordinated Debt, (d) to exercise any put option or to cause any
Loan Party or any such guarantor to honor any redemption or mandatory prepayment
obligation under any Subordinated Debt Document, (e) to take any action under
the provisions of any state or federal, including the UCC, or under any contract
or agreement, to enforce, foreclose upon, take possession of or sell any
property or assets of any Loan Party or any such guarantor, or (f) to exercise
in any other manner any remedies with respect to the Subordinated Debt set forth
in the Subordinated Debt Documents or that otherwise might be available to any
Subordinated Creditor at law, in equity, pursuant to judicial proceeding or
otherwise; provided, that nothing contained herein shall prohibit Subordinated
Creditors from providing any Loan Party with notice that a default has occurred
under a Subordinated Debt Document.

 

“Existing Senior Agreement” has the meaning set forth in the recitals hereof.

 

“Existing Subordination Agreement” has the meaning set forth in the recitals
hereof.

 

“Existing Term Agent” has the meaning set forth in the recitals hereof.

 

 

 



 2 

 

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States or any foreign
entity or government.

 

“Insolvency Proceeding” means any (a) case, action or proceeding before any
court or Governmental Authority relating to bankruptcy, administration,
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise), insolvency, liquidation, receivership, interim receivership,
proposal, dissolution, judicial management, or any other case, action,
proceeding, relief or any analogous procedure or step in any jurisdiction
whether voluntary or involuntary, (b) any general assignment for the benefit of
creditors, composition, compromise, marshaling of assets for creditors, the
suspension of payments, a moratorium of any indebtedness, or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors or (c) the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or similar officer; in each case of
clauses (a) through (c) above, undertaken under United States federal or state
law, including the Bankruptcy Code.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (b) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Loan Party” and “Loan Parties” means the Borrower, the Parent and each other
Person that may from time to time execute and deliver a Senior Debt Document or
Subordinated Debt Document as a “debtor”, “borrower”, “obligor”, “grantor”,
“guarantor” or “pledgor” (or the equivalent thereof).

 

“Paid in Full” or “Payment in Full” means, when used in connection with the
Senior Debt, the payment and satisfaction in full in cash of all of the Senior
Debt (other than contingent indemnification obligations for which no claim has
been asserted) and the irrevocable termination of commitments to lend under the
Senior Debt Documents.

 

“Parent” has the meaning set forth in the recitals hereof.

 

“Permitted Interest Payments” means cash payment by the Loan Parties of
regularly scheduled cash interest payments on the Subordinated Debt subject to
the following conditions: (a) no less than 50% of such payment is paid by the
Sponsor directly or indirectly from the proceeds of a Seller Subordinated Debt
Contribution made by the Sponsor to the Parent to the extent required by Section
26 of the Sponsor Guaranty and (b) the rate of interest for any such interest
payments shall not exceed 8% per annum.

 

“Permitted Subordinated Debt Payments” means (i) Permitted Interest Payments;
(ii) Reorganization Subordinated Securities; (iii) payment of reasonable and
documented out-of-pocket costs and expenses incurred in connection with any
actions taken not in contravention of the terms and conditions of this
Agreement, to the extent due and owing any Subordinated Creditor in accordance
with the terms of the Subordinated Debt Documents, but in any event, not to
exceed $25,000 in the aggregate; and (iv) “catch up payments” to the extent
permitted by Section 2.3(c).

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, limited liability partnership, joint
venture, trust, land trust, business trust, or other organization, irrespective
of whether such organization is a legal entity, and shall include a government
and any agency or political subdivision thereof.

 

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC with
respect to the Collateral, and (ii) whatever is recoverable or recovered when
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.

 

 

 



 3 

 

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, supplement, restructure, replace, refund or repay, or to issue other
indebtedness in exchange or replacement for such indebtedness, in whole or in
part, whether with the same or different lenders, arrangers or agents.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Reorganization Subordinated Securities” shall mean any debt or equity
securities of Parent or any other Person that are distributed to a Subordinated
Creditor in respect of the Subordinated Debt pursuant to a confirmed plan of
reorganization or adjustment (or any debt or equity securities issued in any
Insolvency Proceeding pursuant to an order of a bankruptcy court in satisfaction
of all or a portion thereof) and that (a) are subordinated in right of payment
to the Senior Debt (or any debt or equity securities issued in substitution of
all or any portion of the Senior Debt) to at least the same extent as the
Subordinated Debt is subordinated to the Senior Debt pursuant to this Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Senior Agent” has the meaning set forth in the introductory paragraph hereof.
In the case of any Refinancing of the Senior Debt, the Senior Agent shall be the
Person identified as such in the applicable Senior Debt Documents as so
Refinanced.

 

“Senior Credit Agreement” has the meaning set forth in the recitals hereof.

 

“Senior Creditor” and “Senior Creditors” means, at any relevant time,
individually or collectively, the Senior Agent or the Senior Lenders.

 

“Senior Debt” means all obligations, liabilities and indebtedness of every
nature of the Loan Parties from time to time owed to Senior Agent or any Senior
Lender under the Senior Loan Documents, including the principal amount of all
debts, claims and indebtedness, accrued and unpaid interest and all fees, costs
and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of an Insolvency Proceeding together
with (a) any amendments, modifications, renewals or extensions thereof to the
extent not prohibited by the terms of this Agreement and (b) any interest
accruing thereon after the commencement of an Insolvency Proceeding, without
regard to whether or not such interest is an allowed claim. Senior Debt shall be
considered to be outstanding whenever any loan commitment under any Senior Loan
Document relating to the Senior Debt is outstanding.

 

“Senior Debt Documents” means (i) the Senior Loan Documents and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture,
other agreement or instrument entered into between and among any one or more of
the Loan Parties, on the one hand, and any one or more of the Senior Agent or
Senior Lenders, on the other hand) (including any such agreement, note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase or Refinance in whole or in part the obligations under the
agreements and instruments referenced in this definition).

 

“Senior Default” means any “Default” or “Event of Default” under and as defined
in the Senior Credit Agreement.

 

“Senior Default Notice” means a written notice from the Senior Agent to a
Subordinated Creditor pursuant to which such Subordinated Creditor is notified
of the occurrence of a Senior Default, which notice incorporates a reasonably
detailed description of such Senior Default.

 

“Senior Lenders” means the holders of the Senior Debt.

 

 

 



 4 

 

 

“Senior Loan Documents” means the Senior Credit Agreement, the Senior Security
Agreement and all other “Loan Documents” as defined in the Senior Credit
Agreement.

 

“Senior Security Agreement” means that certain Collateral Agreement, dated as of
the date of this Agreement, by and between the Loan Parties and the Senior
Agent.

 

“Subordinated Creditors” has the meaning set forth in the introductory paragraph
hereof.

 

“Subordinated Debt” means all of the obligations of any Loan Party to any
Subordinated Creditor evidenced by or incurred pursuant to the Subordinated Debt
Documents.

 

“Subordinated Debt Default” means a default in the payment of the Subordinated
Debt or in the performance of any term, covenant or condition contained in the
Subordinated Debt Documents or any other occurrence permitting a Subordinated
Creditor to accelerate the payment of all or any portion of the Subordinated
Debt.

 

“Subordinated Debt Documents” means the Subordinated Note and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms of this Agreement.

 

“Subordinated Note” has the meaning set forth in the recitals hereof.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

1.2               Rules of Construction. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference. The use herein of the words “include”, “includes”
and “including,” when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented, modified, renewed,
extended, Refinanced, refunded, or replaced (subject to any restrictions on such
amendments, supplements, modifications, renewals, extensions, Refinancings,
refundings, or replacements set forth herein), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereof”, “herein” and “hereunder” and words of similar
import shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (v) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vi) any definition of or reference to Senior Debt
or the Subordinated Debt herein shall be construed as referring to the Senior
Debt or the Subordinated Debt (as applicable) as from time to time amended,
restated, supplemented, modified, renewed, extended, Refinanced, refunded, or
replaced, in each case, to the extent permitted by the terms of this Agreement
and (vii) any reference to any agreement, instrument, or other document herein
“as in effect on the date hereof” shall be construed as referring to such
agreement, instrument, or other document without giving effect to any amendment,
restatement, supplement, modification or Refinancing after the date hereof.

 

 

 



 5 

 

 

2.Subordination.

 

2.1               Subordination of Subordinated Debt to Senior Debt; No New
Borrowings. Each Loan Party covenants and agrees, and each Subordinated Creditor
by its signature hereto or by its acceptance of the Subordinated Debt Documents
(upon transfer or assignment) likewise covenants and agrees, notwithstanding
anything to the contrary contained in any of the Subordinated Debt Documents,
that the payment of any and all of the Subordinated Debt shall be subordinate
and subject in right and time of payment, to the extent and in the manner
hereinafter set forth, to the prior Payment in Full of all Senior Debt.

 

2.2               Liquidation, Dissolution, Bankruptcy. In the event of any
Insolvency Proceeding involving any Loan Party:

 

(a)                This Agreement shall be applicable both before and after the
commencement of such Insolvency Proceeding and all converted or succeeding cases
in respect thereof. In any Insolvency Proceeding by or against any Loan Party,
no Subordinated Creditor shall take any action (or fail to take any action) that
is in contravention of this Agreement. The relative rights of the Senior Lenders
and the Subordinated Creditors in or to any Distributions, whether in cash,
securities or other property, shall continue after the commencement of any
Insolvency Proceeding. Accordingly, the provisions of this Agreement are
intended to be and shall be enforceable as a subordination agreement within the
meaning of any applicable Bankruptcy Code.

 

(b)                Nothing contained herein shall prohibit or in any way limit
any Senior Lender from objecting in any Insolvency Proceeding involving any Loan
Party to any action taken by a Subordinated Creditor, including the seeking by a
Subordinated Creditor of adequate protection or the assertion by a Subordinated
Creditor of any of its rights and remedies under the Subordinated Debt
Documents, except as expressly provided for in this Agreement.

 

(c)                All Senior Debt shall first be Paid in Full before any
Distribution (other than Reorganization Subordinated Securities), whether in
cash, securities or other property, shall be made to a Subordinated Creditor on
account of any Subordinated Debt.

 

(d)                Any Distribution (other than Reorganization Subordinated
Securities), whether in cash, securities or other property which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Debt shall be paid or delivered directly to the Senior Agent (to be
held and/or applied by the Senior Agent in accordance with the terms of the
Senior Debt Documents) until all Senior Debt is Paid in Full and (i) each
Subordinated Creditor irrevocably authorizes, empowers and directs any debtor,
debtor in possession, receiver, trustee, liquidator, custodian, conservator,
administrator, judicial manager or other Person having authority, to pay or
otherwise deliver all such Distributions (other than Reorganization Subordinated
Securities) to the Senior Agent; and (ii) each Subordinated Creditor also
irrevocably authorizes and empowers the Senior Agent, in the name of such
Subordinated Creditor, to demand, sue for, collect and receive any and all such
Distributions (other than Reorganization Subordinated Securities).

 

(e)                If any Senior Lender is required in any Insolvency Proceeding
or otherwise to turn over, disgorge or otherwise pay to the estate of any Loan
Party any amount paid in respect of the Senior Debt (a “Senior Recovery”), then
such Senior Lender shall be entitled to a reinstatement of the Senior Debt with
respect to all such recovered amounts, and all rights, interests, priorities and
privileges recognized in this agreement shall apply with respect to any such
Senior Recovery. If this Agreement shall have been terminated prior to such
Senior Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.

 

(f)                 Each Subordinated Creditor agrees to execute, verify,
deliver and file any claims or proofs of claim in respect of the Subordinated
Debt requested by the Senior Agent in connection with any such Insolvency
Proceeding and hereby irrevocably authorizes, empowers and appoints the Senior
Agent its agent and attorney-in-fact to (i) execute, verify, deliver and file
such claim or proofs of claim upon the failure of a Subordinated Creditor
promptly to do so prior to 20 days before the expiration of the time to file any
such claim or proof of claim and (ii) vote such claim in any such Insolvency
Proceeding upon the failure of a Subordinated Creditor to do so prior to 10 days
before the expiration of the time to vote any such claim; provided the Senior
Agent shall not have any obligation to execute, verify, deliver, file and/or
vote any such claim or proof of claim. In the event that the Senior Agent votes
any claim in accordance with the authority granted hereby, no Subordinated
Creditor shall be entitled to change or withdraw such vote.

 

 

 



 6 

 

 

(g)                Each Subordinated Creditor agrees that prior to the Payment
in Full of the Senior Debt, the Senior Agent and the Senior Lenders may consent
to the use of cash collateral or provide financing to the Loan Parties on such
terms and conditions and in such amounts as the Senior Agent and the Senior
Lenders in their sole discretion, may decide and, in connection therewith, prior
to the Payment in Full of the Senior Debt, the Loan Parties may grant to the
Senior Agent and the Senior Lenders liens and security interests upon all of the
property of the Loan Parties, which liens and security interests shall secure
payment of all Senior Debt (whether such Senior Indebtedness arose prior to the
commencement of any Insolvency Proceeding or at any time thereafter) and all
other financing provided by the Senior Agent and the Senior Lenders during the
Insolvency Proceeding, and each Subordinated Creditor agrees he will not object
to or oppose any of the foregoing. Each Subordinated Creditor agrees that he
will not object to or oppose a sale or other disposition of any property
securing all of any part of the Senior Debt free and clear of security
interests, liens or other claims of such Subordinated Creditor under Section 363
of the Bankruptcy Code (or any foreign equivalent) or any other provision of the
Bankruptcy Code (or any foreign equivalent) if the Senior Agent and the Senior
Lenders have consented to such sale or disposition. No Subordinated Creditor
shall assert any objection (or support any other Person’s objection) to any
request by the Senior Agent and the Senior Lenders for “adequate protection” or
assert any right he may have to “adequate protection” of such Person’s interest
in any Collateral in any Insolvency Proceeding and each Subordinated Creditor
agrees that he will not seek to have the automatic stay lifted with respect to
any Collateral without the prior written consent of the Senior Agent. Each
Subordinated Creditor waives any claim he may now or hereafter have arising out
of the Senior Agent or any Senior Lender’s election, in any Insolvency
Proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code, and/or any borrowing or grant of a security
interest under Section 364 of the Bankruptcy Code by any Loan Party, as debtor
in possession. Each Subordinated Creditor shall not vote in a manner or take any
other action which may impair or adversely affect the Senior Agent’s or the
Senior Lenders’ interests, rights and remedies under the Senior Credit Agreement
or this Agreement.

 

(h)                Notwithstanding anything to the contrary in this Section 2.2
or Section 2.4 in any Insolvency Proceeding commenced against any Loan Party
(other than by a Subordinated Creditor) or by any Loan Party, each Subordinated
Creditor may (i) file a proof of claim or statement of interest with respect to
the Subordinated Debt and (ii) take any other action, including (A) filing any
necessary responsive or defensive pleadings in opposition to any motion or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of any claims of the Subordinated Debt (other than any affirmative defense or
counterclaim in respect of a claim that would not otherwise be permitted to be
made under the terms hereof) and (B) voting on any plan of reorganization that
is not, in the sole and absolute opinion of the Required Lenders under the
Senior Credit Agreement, inconsistent with the terms of this Agreement, in each
case under this clause (ii) that is not adverse in any respect to the Senior
Agent or Senior Lenders, the payment priority of the Senior Debt or the rights
of the Senior Agent or Senior Lenders to exercise remedies in respect thereof or
otherwise in violation of this Agreement.

 

2.3Subordinated Debt Payment and Default Restrictions.

 

(a)                Notwithstanding the terms of the Subordinated Debt Documents,
each Loan Party hereby agrees that it shall not make, and each Subordinated
Creditor hereby agrees that he will not accept, any Distribution with respect to
the Subordinated Debt until the Senior Debt is Paid in Full other than Permitted
Subordinated Debt Payments subject to the terms of Section 2.2 and this Section
2.3; provided, however, that no Permitted Subordinated Debt Payments (other than
(x) Permitted Interest Payments solely to the extent that 100% of the amount of
such Permitted Interest Payment is paid directly or indirectly by the Sponsor
from the proceeds of a Seller Subordinated Debt Contribution made by the Sponsor
to the Parent to the extent required by Section 26 of the Sponsor Guaranty and
(y) as permitted by Section 2.3(d)(ii) below) may be made by any Loan Party or
received by a Subordinated Creditor if, at the time of such payment, a Senior
Default exists or would result therefrom and such Senior Default has not been
cured or waived.

 

(b)                No Senior Default shall be deemed to have been waived for
purposes of this Section 2.3 unless and until the Loan Parties shall have
received a written waiver from the Senior Agent and all Senior Lenders or the
requisite number of Senior Lenders, as applicable, required by the Senior Credit
Agreement in accordance with the terms of the Senior Credit Agreement.

 

(c)                Parent may resume, and Subordinated Creditors may receive,
Permitted Subordinated Debt Payments (and may make any Permitted Subordinated
Debt Payments missed due to the application of paragraph (a) of this Section
2.3) in respect of the Subordinated Debt upon a cure or waiver of the Senior
Default. For the avoidance of doubt, Permitted Subordinated Debt Payments that
are blocked or suspended pursuant to Section 2.2 or 2.3 shall accrue (to the
extent not already capitalized to the Subordinated Debt) and constitute
Subordinated Debt and may be paid by Parent to the Subordinated Creditors upon
the cure or waiver of the Senior Default or dismissal of an Insolvency
Proceeding prior to final resolution thereof, as applicable.

 

 

 



 7 

 

 

(d)                Notwithstanding any provision of this Section 2.3 to the
contrary (i) the failure of any Loan Party to make any Distribution with respect
to the Subordinated Debt by reason of the operation of this Section 2.3 shall
not be construed as preventing the occurrence of a Subordinated Debt Default
under the applicable Subordinated Debt Documents, or (ii) the Loan Parties shall
not be prohibited from making, and the Subordinated Creditors shall not be
prohibited from receiving, any Reorganization Subordinated Securities.

 

2.4               Subordinated Debt Standstill Provisions. Until the Senior Debt
is Paid in Full, no Subordinated Creditor shall, without the prior written
consent of the Senior Creditors, take any Enforcement Action with respect to the
Subordinated Debt except as expressly permitted by Section 2.2(h) of this
Agreement. Any Distributions or other proceeds of any Enforcement Action
obtained by a Subordinated Creditor when such payment or Distribution is
prohibited by this Agreement shall in any event be held in trust by him for the
benefit of the Senior Creditors and promptly paid or delivered to the Senior
Agent for the benefit of the Senior Creditors in the form received until all
Senior Debt is Paid in Full.

 

2.5               Incorrect Payments; Turnover. Whether or not any Insolvency
Proceeding has been commenced by or against any Loan Party, if any Distribution
is received by a Subordinated Creditor in contravention of this Agreement
(whether (a) in connection with an Enforcement Action, (b) as a result of a
Subordinated Creditor’s collusion with any Loan Party in violating the rights of
any Senior Creditor (within the meaning of Section 9-332 of the UCC) or (c)
otherwise), such Distribution shall not be commingled with any of the assets of
a Subordinated Creditor, shall be held in trust by such Subordinated Creditor
for the benefit of the Senior Creditors and shall be promptly paid over to the
Senior Agent for application (in accordance with the Senior Debt Documents) to
the payment of the Senior Debt then remaining unpaid, until all of the Senior
Debt has been Paid in Full. The Senior Agent is hereby authorized to make any
such endorsements as agent for the applicable Subordinated Creditor. This
authorization is coupled with an interest and is irrevocable until Payment in
Full of the Senior Debt.

 

2.6Acknowledgement of Lien; No Acquisition of Liens or Guaranties.

 

(a)                Each Subordinated Creditor hereby (i) acknowledges that each
Loan Party (either prior to the date hereof, concurrently herewith, or after the
date hereof) has granted or is granting Liens on the Collateral in favor of the
Senior Agent to secure the Senior Debt; and (ii) consents to the grant by each
Loan Party of the Liens on the Collateral to secure the Senior Debt.

 

(b)                No Subordinated Creditor has and no Subordinated Creditor
shall acquire any right or interest in or to any Collateral or any other assets
of any Loan Party. Any Liens granted to any Subordinated Creditor prior to the
date of this Agreement shall be released by such Subordinated Creditor in
writing in form and substance satisfactory to Senior Agent on or prior to the
date of this Agreement. Each Subordinated Creditor hereby acknowledges that the
Senior Credit Agreement prohibits any Loan Party from granting a Lien in any of
its assets to any Person to secure the Subordinated Debt.

 

(c)                No Subordinated Creditor shall accept any guaranties of any
kind or nature from any Person in respect of the Subordinated Debt. In the event
that, notwithstanding the foregoing sentence, a Subordinated Creditor accepts
any guaranties of any kind or nature from any Person in respect of the
Subordinated Debt, such Subordinated Creditor shall immediately release such
guaranty and to the extent that such Subordinated Creditor receives any proceeds
or payments on account of such guaranty, such proceeds or payments shall be
turned over to the Senior Agent in accordance with Section 2.5.

 

(d)                Each Subordinated Creditor agrees that he will not (and
hereby waives any right to), directly or indirectly, contest or support any
other Person in contesting, in any proceeding (including any Insolvency
Proceeding): (i) the validity, priority, enforceability or allowance of any
claims of any of the Senior Creditors, (ii) the priority, validity, or
enforceability of a Lien held by or on behalf of any of the Senior Creditors in
any Collateral or (iii) the validity or enforceability of the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of a Subordinated Creditor to enforce the terms of this
Agreement.

 

 

 



 8 

 

 

2.7Waivers by Subordinated Creditors.

 

(a)Senior Debt.

 

(i)                 All Senior Debt at any time incurred by the Loan Parties
shall be deemed to have been incurred, and all Senior Debt held by any Senior
Lender shall be deemed to have been extended, acquired or obtained, as
applicable, in reliance upon this Agreement, and each Subordinated Creditor
hereby waives (A) notice of acceptance, or proof of reliance, by any of the
Senior Creditors of this Agreement, and (B) notice of the existence, renewal,
extension, accrual, creation, or non-payment of all or any part of the Senior
Debt. Nothing contained in this Agreement shall preclude any of the Senior
Creditors from discontinuing the extension of credit to any Loan Party (whether
under the Senior Credit Agreement or otherwise) or from taking (without notice
to such Subordinated Creditor, any Loan Party or any other Person) any other
action in respect of the Senior Debt or the Collateral which such Senior
Creditor is otherwise entitled to take with respect to the Senior Debt or the
Collateral.

 

(ii)               None of the Senior Creditors or any of their respective
affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof.
If any Senior Creditor honors (or fails to honor) a request by the Loan Parties
for an extension of credit pursuant to any of the Senior Debt Documents, whether
such Senior Creditor has knowledge that the honoring of (or failure to honor)
any such request would constitute a default under the terms of the Subordinated
Debt Documents or an act, condition, or event that, with the giving of notice or
the passage of time, or both, would constitute such a default, or if such Senior
Creditor otherwise should exercise any of its contractual rights or remedies
under the Senior Debt Documents (subject to the express terms and conditions
hereof), no Senior Creditor shall have any liability whatsoever to any
Subordinated Creditor as a result of such action, omission, or exercise. Each
Senior Creditor will be entitled to manage and supervise its loans and
extensions of credit under the Senior Debt Documents as such Senior Creditor
may, in its sole discretion, deem appropriate.

 

(b)                Notice of Acceptance and Other Waivers. To the fullest extent
permitted by applicable law, each Subordinated Creditor hereby waives: (i)
notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under any of the Senior Debt Documents, or the
creation or existence of any Senior Debt; (iii) notice of the amount of the
Senior Debt; (iv) notice from the Senior Creditors (or any of them) of any
adverse change in the financial condition of any Loan Party or of any other fact
that might increase such Subordinated Creditor’s risk hereunder; (v) notice from
the Senior Creditors (or any of them) of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Senior Debt
Documents; (vi) notice from the Senior Creditors (or any of them) of any default
or event of default under the Senior Debt Documents or otherwise relating to the
Senior Debt; and (vii) all other notices (except if such notice is specifically
required to be given to such Subordinated Creditor under this Agreement) and
demands from the Senior Creditors (or any of them) to which such Subordinated
Creditor might otherwise be entitled.

 

(c)                Lawsuits; Defenses; Setoff. To the fullest extent permitted
by applicable law, each Subordinated Creditor (i) waives the right by statute or
otherwise to require any Senior Creditor to institute suit against any Loan
Party or to exhaust any rights and remedies which any Senior Creditor has or may
have against any Loan Party; (ii) waives any defense arising by reason of any
disability or other defense (other than the defense that the Senior Debt has
been Paid in Full (subject to the provisions of Section 2.2(e)) of any Loan
Party or by reason of the cessation from any cause whatsoever of the liability
of such Loan Party in respect thereof; (iii) waives any rights to assert against
any Senior Creditor any defense (legal or equitable), set-off, counterclaim, or
claim which such Subordinated Creditor may now or at any time hereafter have
against any Loan Party or any other party liable to any Senior Creditor or such
Subordinated Creditor; (iv) waives any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of any Senior Debt,
any Subordinated Debt or any security for either; (v) waives any defense arising
by reason of any claim or defense based upon an election of remedies by any
Senior Creditor; and (vi) waives the benefit of any statute of limitations
affecting such Subordinated Creditor’s obligations hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Senior Debt shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Subordinated Creditor’s obligations hereunder.

 

 

 



 9 

 

 

(d)                Subrogation. Solely after the Senior Debt shall have been
Paid in Full, the Subordinated Creditors shall be subrogated to the rights of
the Senior Creditors to the extent that distributions otherwise payable to a
Subordinated Creditor have been applied to the payment of the Senior Debt in
accordance with the provisions of this Agreement. The Senior Creditors shall
have no obligation or duty to protect any of any Subordinated Creditor’s rights
of subrogation arising pursuant to this Agreement or under any applicable law,
nor shall any Senior Creditor be liable for any loss to, or impairment of, any
subrogation rights held by such Subordinated Creditor. For purposes of such
subrogation, any Distribution made pursuant to this Agreement to the Senior
Creditors which otherwise would have been made to a Subordinated Creditor is
not, as between the Loan Parties and such Subordinated Creditor, a payment by
any Loan Party to or on account of the Subordinated Debt.

 

(e)                ELECTION OF REMEDIES. WITHOUT LIMITING THE GENERALITY OF ANY
OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS AGREEMENT, EACH SUBORDINATED
CREDITOR WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS AND DEFENSES
ARISING OUT OF AN ELECTION OF REMEDIES BY ANY SENIOR CREDITOR, EVEN THOUGH THAT
ELECTION OF REMEDIES HAS DESTROYED THE RIGHTS OF SUBROGATION OF SUCH
SUBORDINATED CREDITOR AND REIMBURSEMENT AGAINST ANY LOAN PARTY BY THE OPERATION
OF ANY APPLICABLE LAW.

 

2.8Sale, Transfer or other Disposition of Subordinated Debt.

 

(a)                No Subordinated Creditor shall sell, assign, pledge, dispose
of or otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document.

 

(b)                Notwithstanding the foregoing, the subordination effected
hereby shall survive any sale, assignment, pledge, disposition or other transfer
of all or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of each Subordinated Creditor, as provided in Section 10.

 

2.9               Legends. Until the termination of this Agreement in accordance
with Section 17 hereof, each Subordinated Creditor will cause to be clearly,
conspicuously and prominently inserted on the face of the Subordinated Note, as
well as any renewals or replacements thereof, the following legend:

 

“THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED AND RESTATED
SUBORDINATION AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF JUNE 7, 2018
BY AND AMONG SUBORDINATED CREDITORS AND COMVEST CAPITAL IV, L.P., AS SENIOR
AGENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION
AGREEMENT AND THIS PROMISSORY NOTE, THE TERMS OF THE SUBORDINATION AGREEMENT
SHALL GOVERN AND CONTROL.”

 

3.Modifications.

 

3.1               Modifications to Senior Debt Documents. The Senior Creditors
may at any time and from time to time without the consent of or notice to any
Subordinated Creditor, without incurring liability to such Subordinated Creditor
and without impairing or releasing the obligations of such Subordinated Creditor
under this Agreement, change the manner or place of payment or extend the time
of payment of or renew or alter any of the terms of the Senior Debt, or amend,
restate, supplement, Refinance, or otherwise modify in any manner any agreement,
note, guaranty or other instrument evidencing or securing or otherwise relating
to the Senior Debt.

 

3.2               Modifications to Subordinated Debt Documents. Until the Senior
Debt has been Paid in Full, and notwithstanding anything to the contrary
contained in the Subordinated Debt Documents, no Subordinated Creditor shall,
without the prior written consent of the Senior Agent, agree to any amendment,
restatement, supplement, Refinance, or other modification of any of the
Subordinated Debt Documents.

 

3.3               When Payment in Full of the Senior Debt Deemed to Not Have
Occurred. If any Loan Party enters into any Refinancing of any Senior Debt, then
(i) a Payment in Full of the Senior Debt shall automatically be deemed to have
not occurred for all purposes of this Agreement, (ii) the obligations under such
Refinancing of such Senior Debt shall automatically be treated as Senior Debt
for all purposes of this Agreement, and (iii) the agent under the loan documents
in respect of such Senior Debt shall be a Senior Creditor for all purposes of
this Agreement and such Senior Creditor shall agree in writing to be bound by
the terms of this Agreement.

 

 

 



 10 

 

 

4.Representations and Warranties.

 

4.1               Representations and Warranties of the Subordinated Creditors.
Each Subordinated Creditor hereby represents and warrants to the Senior
Creditors that as of the date hereof: (a) he has the power and authority to
enter into, execute, deliver and carry out the terms of this Agreement, (b) the
execution of this Agreement by such Subordinated Creditor will not violate or
conflict with any material agreement binding upon him or any law, regulation or
order or require any consent or approval which has not been obtained; (c) this
Agreement is the legal, valid and binding obligation of such Subordinated
Creditor, enforceable against such Subordinated Creditor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by equitable principles; (d) such
Subordinated Creditor is the sole owner, beneficially and of record, of the
Subordinated Debt Documents and the Subordinated Debt owing to him; and (e) the
Subordinated Debt is, and at all times prior to the termination of this
Agreement shall remain, an unsecured obligation of the Parent.

 

4.2               Representations and Warranties of the Senior Agent. The Senior
Agent hereby represents and warrants to the Subordinated Creditors that as of
the date hereof: (a) it has the power and authority to enter into, execute,
deliver and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (b) the execution of this
Agreement by the Senior Agent will not violate or conflict with the
organizational documents of such Senior Creditor, any material agreement binding
upon the Senior Agent or any law, regulation or order or require any consent or
approval which has not been obtained; and (c) this Agreement is the legal, valid
and binding obligation of the Senior Agent, enforceable against the Senior Agent
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally or by equitable
principles.

 

5.Information Concerning Financial Condition.

 

5.1               The Senior Agent, for itself and on behalf of the Senior
Lenders, hereby assumes responsibility for keeping itself informed of the
financial condition of any Loan Party and of all other circumstances bearing
upon the risk of nonpayment of the Senior Debt and agrees that Subordinated
Creditors have and shall have no duty to advise the Senior Agent or any Senior
Lender of information known to a Subordinated Creditor regarding such condition
or any such circumstances. In the event that a Subordinated Creditor, in its
sole discretion, undertakes, at any time or from time to time, to provide any
such information to the Senior Agent or any Senior Lender, then such
Subordinated Creditor shall not be under any obligation (i) to provide any such
information to any other Senior Creditor on any subsequent occasion, (ii) to
undertake any investigation or (iii) to disclose any information which, pursuant
to their commercial finance practices, such Subordinated Creditor wishes to
maintain confidential. The Senior Agent, for itself and the Senior Lenders,
acknowledges and agrees that no Subordinated Creditor has made any warranties or
representations with respect to the legality, validity, enforceability or
collectibility of the Subordinated Debt.

 

5.2               Each Subordinated Creditor hereby assumes responsibility for
keeping itself informed of the financial condition of the Loan Parties and of
all other circumstances bearing upon the risk of nonpayment of the Subordinated
Debt, and agrees that the Senior Agent has and shall have no duty to advise any
Subordinated Creditor of information known to any Senior Creditor regarding such
condition or any such circumstances. In the event that the Senior Agent, in its
sole discretion, undertakes, at any time or from time to time, to provide any
such information to a Subordinated Creditor, then the Senior Agent shall not be
under any obligation (i) to undertake any investigation or (ii) to disclose any
information which, pursuant to its commercial finance practices the Senior Agent
wishes to maintain confidential. Each Subordinated Creditor acknowledges and
agrees that no Senior Creditor has made any warranties or representations with
respect to the legality, validity, enforceability, collectibility or perfection
of the Senior Debt or any Liens or security interests held in connection
therewith.

 

6.             Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
the Senior Agent and each Subordinated Creditor, and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given. Any notice to or demand on any party hereto in any event
not specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.

 

 

 



 11 

 

 

7.             Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

 

8.             Notices. Each notice hereunder shall be in writing addressed to
the respective party as set forth below and may be personally served or sent by
facsimile or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of facsimile or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed. Notices shall be addressed as follows:

 

Notices shall be addressed as follows:

 

If to a Subordinated Creditor:

 

Rodney Spriggs

202 East 32nd Street

Joplin, MO 64804

Facsimile: (417) 782-0024

 

With a copy to (which shall not constitute note):

 

Mann Conroy, LLC

1316 Saint Louis Avenue

2nd Floor

Kansas City, Missouri 64101

Attn: Kyle Conroy

 

If to a Loan Party:

 

Vintage Stock Affiliated Holdings LLC

c/o Live Ventures Incorporated

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn:     Jon Isaac

Facsimile: 858-259-6661

 

With a copy to (which shall not constitute notice):

 

Vintage Stock Affiliated Holdings LLC

c/o Live Ventures Incorporated

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn:     Michael Stein

Facsimile: 702-997-5968

 

 

 



 12 

 

 

With another copy to (which shall not constitute notice):

 

Venable, LLP

750 E. Pratt Street, Suite 900

Baltimore, Maryland 21202

Attn: Anthony J. Rosso and Bryan Rakes

Facsimile: 410-244-7742

 

If to the Senior Agent or Senior Lenders:

 

Comvest Capital IV, L.P.

525 Okeechobee Boulevard, Suite 1050

West Palm Beach, Florida 33401

Attention: Jason Gelberd and Vintage Stock Account Manager

Facsimile: (561) 727-2100

 

With a copy to (which shall not constitute notice):

 

Alston & Bird LLP

2828 N. Harwood, Suite 1800

Dallas, Texas 75201

Attention: Kate K. Moseley

Facsimile: (214) 922-3874

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 8.

 

9.             Additional Loan Parties. If, pursuant to Section 5.10 of the
Senior Credit Agreement, any Loan Party shall be required to cause any Person
that is not a Loan Party to become a Loan Party hereunder, such Person shall
execute and deliver to the Senior Agent an acknowledgement to this Agreement and
shall thereafter for all purposes be a “Loan Party” hereunder.

 

10.           Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon, the respective successors and assigns of the
parties hereto. To the extent permitted under the Senior Debt Documents, the
Senior Lenders may, from time to time, without notice to any Subordinated
Creditor, assign or transfer any or all of the Senior Debt or any interest
therein to any Person and, notwithstanding any such assignment or transfer, or
any subsequent assignment or transfer, the Senior Debt shall, subject to the
terms hereof, be and remain Senior Debt for purposes of this Agreement, and
every permitted assignee or transferee of any of the Senior Debt or of any
interest therein shall, to the extent of the interest of such permitted assignee
or transferee in the Senior Debt, be entitled to rely upon and be the third
party beneficiary of the subordination provided under this Agreement and shall
be entitled to enforce the terms and provisions hereof to the same extent as if
such assignee or transferee were initially a party hereto.

 

11.          Third Party Beneficiaries. This Agreement is solely for the benefit
of the Senior Agent, the Senior Lenders and the Subordinated Creditors and their
respective successors and assigns, and neither any Loan Party nor any other
Person is intended to be a third party beneficiary hereunder or to have any
right, benefit, priority or interest under, or because of the existence of, or
to have any right to enforce, this Agreement. This Agreement may be modified or
terminated in accordance with the terms hereof at any time without notice to or
approval of any Loan Party or any other Person.

 

 

 

 



 13 

 

 

12.          Relative Rights. This Agreement shall define the relative rights of
the Senior Agent, the Senior Lenders and the Subordinated Creditors. Nothing in
this Agreement shall (a) impair, as among the Loan Parties, the Senior Agent and
the Senior Lenders and as between the Loan Parties and the Subordinated
Creditors, the obligation of any Loan Party with respect to the payment of the
Senior Debt and the obligation of any Loan Party with respect to the payment of
the Subordinated Debt in accordance with their respective terms or (b) affect
the relative rights of the Senior Agent, the Senior Lenders or the Subordinated
Creditors with respect to any other creditors of any Loan Party.

 

13.           Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

 

14.          Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

15.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic method of
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

16.           Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

17.          Continuation of Subordination; Termination of Agreement. Subject to
Section 2.2, this Agreement shall remain in full force and effect until the
Payment in Full of the Senior Debt after which this Agreement shall terminate
without further action on the part of the parties hereto.

 

18.           Additional Remedies. If any Subordinated Creditor violates any of
the terms of this Agreement, in addition to any remedies in law, equity, or
otherwise, the Senior Agent may restrain such violation in any court of law and
may, in its own or in a Loan Party’s name, interpose this Agreement as a defense
in any action by such Subordinated Creditor.

 

19.           APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW). FURTHER, THE
LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR CONTROVERSIES
ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATION LAW).

 

20.CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(A)              ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, IN SENIOR AGENT’S SOLE DISCRETION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND, AND EACH PARTY HERETO, FOR ITSELF AND IN RESPECT OF ITS OR HIS PROPERTY,
GENERALLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF THE AFOREMENTIONED
COURTS. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, OR BASED ON UPON 28 U.S.C. § 1404, WHICH IT OR HE MAY NOW OR
HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR
PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AGREES TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. EACH PARTY
HERETO EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
AMENDMENT, WAIVER, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

 

 



 14 

 

 

(B)               EACH SUBORDINATED CREDITOR HEREBY AGREES THAT PROCESS MAY BE
SERVED ON HIM BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES
PERTAINING TO HIM AS SPECIFIED IN SECTION 8. ANY AND ALL SERVICE OF PROCESS AND
ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE
AGAINST SUCH SUBORDINATED CREDITOR IF GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

 

21.         EFFECT OF AMENDMENT AND RESTATEMENT. UPON THE CLOSING DATE: (A) ALL
TERMS AND CONDITIONS OF THE EXISTING SUBORDINATION AGREEMENT, AS AMENDED BY THIS
AGREEMENT, SHALL BE AND REMAIN IN FULL FORCE AND EFFECT, AS SO AMENDED, AND
SHALL CONSTITUTE AND CONTINUE TO BE THE LEGAL, VALID, BINDING AND ENFORCEABLE
OBLIGATIONS OF EACH SUBORDINATED CREDITOR AND OF THE SENIOR AGENT AND SENIOR
LENDERS; (B) THE TERMS AND CONDITIONS OF THE EXISTING SUBORDINATION AGREEMENT
SHALL BE AMENDED AS SET FORTH HEREIN AND, AS SO AMENDED, THE EXISTING
SUBORDINATION AGREEMENT SHALL BE RESTATED IN ITS ENTIRETY, BUT SHALL BE AMENDED
ONLY WITH RESPECT TO THE RIGHTS, DUTIES AND OBLIGATIONS AMONG EACH SUBORDINATED
CREDITOR, THE SENIOR LENDERS AND THE SENIOR AGENT ACCRUING FROM AND AFTER THE
DATE HEREOF; (C) THIS AGREEMENT SHALL NOT IN ANY WAY RELEASE OR IMPAIR THE
RIGHTS, DUTIES OR OBLIGATIONS CREATED PURSUANT TO THE EXISTING SUBORDINATION
AGREEMENT, EXCEPT AS EXPRESSLY MODIFIED HEREBY, AND ALL OF SUCH RIGHTS, DUTIES
AND OBLIGATIONS ARE ASSUMED, RATIFIED AND AFFIRMED BY EACH SUBORDINATED
CREDITOR; (D) THE AMENDMENT AND RESTATEMENT CONTAINED HEREIN SHALL NOT, IN ANY
MANNER, BE CONSTRUED TO IMPAIR, LIMIT, CANCEL OR EXTINGUISH THE OBLIGATIONS OF
ANY SUBORDINATED CREDITOR EVIDENCED BY OR ARISING UNDER THE EXISTING
SUBORDINATION AGREEMENT; (E) THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF SENIOR
AGENT OR THE SENIOR LENDERS UNDER THE EXISTING SUBORDINATION AGREEMENT, NOR
CONSTITUTE A WAIVER OF ANY COVENANT, AGREEMENT OR OBLIGATION UNDER THE EXISTING
SUBORDINATION AGREEMENT, IN EACH CASE AS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVENESS OF THIS AGREEMENT; AND (F) ANY AND ALL REFERENCES IN THE SENIOR
DEBT DOCUMENTS OR SUBORDINATED DEBT DOCUMENTS TO THE EXISTING SUBORDINATION
AGREEMENT SHALL, WITHOUT FURTHER ACTION OF THE PARTIES, BE DEEMED A REFERENCE TO
THE EXISTING SUBORDINATION AGREEMENT, AS AMENDED AND RESTATED BY THIS AGREEMENT,
AND AS THIS AGREEMENT SHALL BE FURTHER AMENDED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME HEREAFTER. SUBJECT TO THE
FOREGOING, THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT OF THE SUBORDINATED
CREDITORS, SENIOR AGENT AND THE SENIOR LENDERS WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE SENIOR AGENT OR ANY SENIOR LENDER RELATIVE
TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN.

 

 

 

[remainder of page intentionally left blank]

 

 

 

 

 15 

 

 

IN WITNESS WHEREOF, each of the Subordinated Creditors and the Senior Agent has
caused this Agreement to be executed as of the date first above written.

 

SUBORDINATED CREDITORS:

 

 



By: /s/ Rodney Spriggs   By: /s/ Sherry Spriggs Printed Name: Rodney Spriggs  
Printed Name: Sherry Spriggs

Trustee, Rodney and Sherry Spriggs

Living Trust, dated April 18, 2012

 

Trustee, Rodney and Sherry Spriggs

Living Trust, dated April 18, 2012

                            By: /s/ Ken Caviness   By: /s/ Deanna Caviness
Printed Name: Ken Caviness   Printed Name: Deanna Caviness

Trustee, Ken and Deanna Caviness

Living Trust, dated July 12, 2002

 

Trustee, Ken and Deanna Caviness

Living Trust, dated July 12, 2002

                            By: /s/ Steven Wilcox   By: /s/ Anna Wilcox Printed
Name: Steven Wilcox   Printed Name: Anna Wilcox

Trustee, Steven and Anna Wilcox,

Living Trust, dated May 15, 2012

 

Trustee, Steven and Anna Wilcox

Living Trust, dated May 15, 2012

 

 

 

 

 

 

 

 

 



 16 

 

 

 

 

SENIOR AGENT:   COMVEST CAPITAL IV, L.P., as Senior Agent           By: ComVest
Capital IV Partners, L.P., its General Partner           By: ComVest Capital IV
Partners     UGP, LLC, its General Partner                       By: /s/ Jason
Gelberd                              Name: Jason Gelberd     Title: Partner



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Amended and Restated Seller Note Subordination Agreement

 

 

 



 17 

 

 

ACKNOWLEDGEMENT

 

The undersigned hereby acknowledge and consent to the foregoing Amended and
Restated Subordination Agreement, dated as of June 7, 2018 (as in effect on the
date hereof, the “Subordination Agreement”), by and among Comvest Capital IV,
L.P., as Senior Agent and subordinated noteholders, each as Subordinated
Creditors. Unless otherwise defined in this Acknowledgement, terms defined in
the Subordination Agreement have the same meanings when used in this
Acknowledgement.

 

Each Loan Party agrees to be bound by the Subordination Agreement. Each of the
Loan Parties and Sponsor acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under the Subordination Agreement or
under any amendment thereto. Each of the Loan Parties and Sponsor agrees that
the Subordination Agreement may be amended by Senior Agent and Subordinated
Creditors in accordance with the terms of the Subordination Agreement without
notice to, or the consent of any Loan Party, Sponsor or any other Person.

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 18 

 

 

 

 

    VINTAGE STOCK AFFILIATED HOLDINGS LLC           By: /s/ Jon
Isaac                              Name: Jon Isaac     Title: President and
Chief Executive Officer                 VINTAGE STOCK, INC.           By: /s/
Rodney Spriggs                              Name: Rodney Spriggs     Title:
President and Chief Executive Officer                 LIVE VENTURES INCORPORATED
          By: /s/ Jon Isaac                              Name: Jon Isaac    
Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Seller Note Subordination Agreement
Acknowledgement

 

 

 



 19 

 

 

 